Citation Nr: 0031919	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  98-17 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability (chondromalacia with arthritic changes), currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

The appellant served on active duty from April 1964 to August 
1967, with the record reflecting additional service in the 
Air Force Reserves through 1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision issued 
by the Muskogee, Oklahoma, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO in New Orleans, Louisiana, 
presently has jurisdiction over this case.  The Board 
remanded this case in January 2000.

It is noted that a claim seeking entitlement to service 
connection for a back disorder was adjudicated by the RO 
while this case was pending on appeal.  The RO issued a 
rating decision in August 2000 which denied this claim, and 
notice of this rating action and appellate rights related 
thereto was furnished to the appellant and his representative 
by letter dated September 6, 2000.  In September 2000, the 
appellant filed a VA Form 21-4138, "Statement in Support of 
Claim," in which he expressed dissatisfaction with the RO's 
denial of this claim.  The RO in turn furnished him a 
statement of the case in October 2000 in accordance with 
established appellate processing procedures, which included 
furnishing him with a VA Form 9 with instructions as to the 
proper filing procedures necessary to perfect an appeal to 
the Board.  Thereafter, following his submission of 
additional evidence in support of this claim, the RO 
furnished him a supplemental statement of the case in October 
2000.  The representative in the "Written Brief 
Presentation" of November 2000 listed this issue on the 
title page and indicated that the appellant had filed a 
timely notice of disagreement and substantive appeal.  
However, as this claim is neither currently developed nor 
certified for appellate review by the Board, that is, the 
appellant has not, as of the date of this decision, perfected 
an appeal to the Board by filing the furnished Form 9 or 
other correspondence containing the necessary information, 
see 38 C.F.R. § 20.202 (2000), the Board will not address 
this claim at this time.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a notice of disagreement to a rating decision denying the 
benefit sought, and a properly completed substantive appeal 
(VA Form 9 or equivalent), which comports with the applicable 
law and regulations governing the timeliness and adequacy of 
such appeals.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
Parts 19 and 20 (2000); see also Roy v. Brown, 5 Vet. App. 
554 (1993).

Notwithstanding the above, the RO is hereby advised that the 
appellant's claim of service connection for a back disorder 
will require readjudication in light of changes in the law 
brought about by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000), or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Accordingly, this matter 
is referred to the RO for appropriate development and 
adjudication.


REMAND

In January 2000, the Board remanded this case for additional 
development.  Unfortunately and notwithstanding the thorough 
efforts undertaken by the RO to prepare this case for 
appellate review, the Board finds that a remand is necessary 
so that the Board has a complete record upon which to decide 
the claim.

Development efforts undertaken by the RO pursuant to the 
Board's January 2000 remand were successful to the extent 
that the RO sent the appellant a letter in April 2000 
requesting that he advise the RO if any additional medical 
records (VA or private) were available regarding treatment 
for his left knee disability.  He did not respond directly to 
this inquiry, but the record reflects that he filed a 
statement in March 2000 indicating that he had received 
treatment for his left knee in August 1998 at the VA 
Outpatient Clinic (VAOPC) in Monroe, Louisiana.  However, it 
is not shown that the RO took action to obtain VA medical 
records from this facility.  The Board believes additional 
development should be undertaken to specifically request any 
available outpatient records from the Monroe-VAOPC.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the claim.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  VA is duty-bound to 
obtain all records of relevant medical treatment or 
examination of a claimant at VA health-care facilities if the 
claimant furnishes information sufficient to locate those 
records.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 5103A(c)(2), 114 Stat. 2096, ___ (2000).

In view of the above, the Board finds that additional medical 
development to evaluate the appellant's left knee would prove 
useful in this case, and is consistent with VA's duty to 
assist.  In this particular case, review of the evidence 
discloses that the appellant's knee was last evaluated by VA 
for compensation purposes in November 1997.  In light of the 
additional evidentiary development ordered by this remand 
pertinent to the Monroe-VAOPC records, the Board concludes 
that a new VA examination should be conducted to ensure 
compliance with the law, applicable VA regulations and 
relevant precedent decisions of the U. S. Court of Appeals 
for Veterans Claims (the Court).  Allday v. Brown, 7 Vet. 
App. 517, 526 (1995) (where the record does not adequately 
reveal the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination, 
particularly if there is no additional medical evidence which 
adequately addresses the level of impairment of the 
disability since the previous examination).

Moreover, as his left knee disability is musculoskeletal in 
nature, the Board finds further that the state of the record 
is inadequate for rating purposes because an examination is 
required to address functional loss and pain on motion in line 
with a seminal decision of the Court.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995) (whether veteran has additional 
disability as a result of weakened movement, excess 
fatigability, incoordination; whether there was any additional 
range of motion loss due to any of the aforementioned factors; 
and, whether there is any additional range of motion loss due 
to pain on use, including flare-ups).  In DeLuca, the Court 
held that Diagnostic Codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  DeLuca, 8 Vet. App. at 206; see also Johnson 
(Brenda) v. Brown, 9 Vet. App. 7 (1996); Arnesen v. Brown, 
8 Vet. App. 432, 440 (1995); VAOPGCPREC 23-97, 62 Fed. Reg. 
63604 (1997) and VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  
Accordingly, to ensure compliance with the Court's holding in 
DeLuca, the Board will remand this case to obtain a medical 
examination addressing this issue.  The new examination 
ordered by this remand must take into account the records of 
prior treatment so that the evaluation of the left knee 
disability is a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

Also, the Board finds that consideration of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) (2000) is 
reasonably raised and therefore, this matter is remanded to 
the RO for consideration in connection with the 
readjudication of the appellant's claim.

Finally, it is noted that the appellant's accredited 
representative, The American Legion, did not file a 
"Statement of Accredited Representative in Appealed Case," 
VA Form 646, before this case was re-certified to the Board 
following development pursuant to its January 2000 remand.  
Accordingly, on remand, the RO should ensure that The 
American Legion is provided an opportunity to review the 
record on appeal and present written argument on behalf of 
the appellant at the RO-level should any benefit sought on 
appeal be denied the appellant upon readjudication of this 
case.  See M21-1, Part IV, Subchapter VIII, 8.30-33 (Aug. 
1996).

Accordingly, although the Board sincerely regrets the 
additional delay, the case is REMANDED for the following:

1.  The RO should contact the Monroe-
VAOPC and request complete, legible 
copies of all medical reports which this 
facility has pertaining to treatment 
provided to the appellant.  Efforts to 
obtain these records should be documented 
and any evidence received in response to 
this request should be associated with 
the claims folder.

2.  Upon completion of the above-cited 
development matters, the RO should 
schedule the appellant for a VA 
compensation examination to determine the 
nature and extent of impairment caused by 
his left knee disability.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examining physician in conjunction with 
the requested examination.  The examiner 
should indicate in his/her report whether 
the claims folder was provided in 
conjunction with the examination and 
reviewed in its entirety.  All 
appropriate diagnostic tests and studies 
deemed necessary by the examiner to 
render the opinions requested, and to 
assess the severity of this disability, 
to include neurological testing and x-
rays, if appropriate, should be 
conducted.  All pertinent symptomatology 
and medical findings should be reported 
in detail.  The physician should be 
specifically requested to proffer an 
opinion as to the specific extent and 
severity of the left knee disability, to 
include a complete and detailed 
discussion of all functional limitations 
associated with the condition, including 
precipitating and aggravating factors 
(i.e., movement and activity), 
effectiveness of any pain medication or 
other treatment for relief of pain, 
functional restrictions from pain on 
motion, and the effect the disability has 
upon daily activities.

In that the examination is to be 
conducted for compensation rather than 
for treatment purposes, the physician 
should be advised to address the 
functional impairment of the appellant's 
left knee disability in correlation with 
the applicable musculoskeletal and 
arthritis diagnostic criteria set forth 
in the Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (2000).  The physician 
should address the degree of severity and 
medical findings that specifically 
correspond to the criteria listed in the 
Rating Schedule, to include degenerative 
arthritis, limitation of motion, etc., 
and any other related musculoskeletal 
impairment pursuant to the applicable 
diagnostic codes found under 38 C.F.R. 
§ 4.71a, as is appropriate based on the 
medical findings.  The examiner must 
conduct range of motion (ROM) testing, 
and should report the exact ROM of the 
left knee.  The ROM results should be set 
forth in degrees, and the report should 
include information as to what is 
considered "normal" range of motion.  
The examiner should further address the 
extent of functional impairment 
attributable to any reported pain.  In 
accordance with DeLuca, the examination 
report also must discuss whether there is 
any weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, and pain 
on use, and provide an opinion as to how 
these factors result in any limitation of 
motion and/or function.  If the appellant 
describes flare-ups of pain, the examiner 
should offer an opinion as to whether 
there would be additional limits on 
functional ability during flare-ups, and 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  The 
examiner should provide complete 
rationale for all conclusions reached.

The appellant must be given adequate 
notice of any requested examination, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

3.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full. 
Specific attention is directed to the 
examination reports to ensure that they 
are in compliance with the directives of 
this REMAND.

4.  After completion of the above, the RO 
should readjudicate the issue on appeal 
(increased rating for the left knee 
disability), with consideration given to 
all of the evidence of record, including 
any additional medical evidence obtained 
by the RO pursuant to this REMAND.  As 
noted above, the readjudication of this 
claim must be within the analytical 
framework provided by the Court in DeLuca 
and its progeny, and moreover, it must 
consider alternative diagnostic criteria, 
to include separate ratings for arthritic 
impairment.  Further, consideration of 
referring this claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) must be documented on 
readjudication.  The RO should consider 
carefully and with heighten mindfulness 
the benefit of the doubt rule, if 
applicable (evidence for and against 
claim in equipoise, see 38 C.F.R. § 4.3).

If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto, 
to include preparation of written 
argument (Form 646 or equivalent) on 
behalf of the appellant pursuant to 
established appellate procedures under 
M21-1, Part IV, Subchapter VIII,  8.30-
33.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 5 -


